IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-73,540-01 & -02


EX PARTE CLAVIN JONES, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. F-05-73360-L & F-05-73361-L 

IN CRIMINAL DISTRICT COURT NUMBER FIVE
FROM DALLAS COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts
of aggravated assault and sentenced to fifty years' imprisonment on each count. The Fifth Court of
Appeals affirmed his convictions. Jones v. State, Nos. 05-07-00410-CR & 05-07-00411-CR (Tex.
App.-Dallas 2008, pet. dism'd). 
	Applicant contends that he was denied the opportunity to file petitions for discretionary
review. The trial court recommended that we grant Applicant out-of-time petitions for discretionary
review. We believe the record should be further developed. Accordingly, the trial court shall order
the Texas Department of Criminal Justice to provide the mail logs, in any, from the prison unit where
Applicant was housed when he filed his petitions for discretionary review.   
	The trial court shall then make further findings of fact as to whether Applicant was denied
the opportunity to file petitions for discretionary review. The trial court shall also make any other
findings of fact and conclusions of law that it deems relevant and appropriate to the disposition of
Applicant's claim for habeas corpus relief.
	These applications will be held in abeyance until the trial court has resolved the fact issues.
The issues shall be resolved within 90 days of this order. If any continuances are granted, a copy of
the order granting the continuance shall be sent to this Court. A supplemental transcript containing
all affidavits and interrogatories or the transcription of the court reporter's notes from any hearing
or deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order. Any extensions of time shall be
obtained from this Court. 


Filed: March 17, 2010
Do not publish